Bell, J.
In this action upon a promissory note a verdict was found for the plaintiff, the defendant filed a motion for a new tidal, which the court granted, and the plaintiff excepted. Held: 'Under the ruling of the Supremo Court in answer to a question certified, the evidence demanded a finding in favor of the plaintiff, and the trial court erred in granting a new trial. The material facts as disclosed by the evidence are embraced in the certified question. See Ost v. Merchants & Farmers Bank, 159 Ga. 200 (124 S. E. 883).

Judgment reversed.

Jenldns, P. J., and Stephens, J., concur.